Citation Nr: 1505732	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-48 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee chondromalacia status post arthroscopy.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran had active military service from October 1996 to April 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that increased the rating for the Veteran's right knee chondromalacia status post arthroscopy from noncompensable to 10 percent disabling, effective March 8, 2010.  In a June 2010 Notice of Disagreement, the Veteran expressed disagreement with the 10 percent rating assigned in the decision and the effective date of the increase.  

In a May 2013 decision, the Board denied the Veteran's claim for an increased rating for right knee chondromalacia status post arthroscopy and for an earlier effective date of the increased rating.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court) but subsequently abandoned her claim as to the earlier effective date of the increased rating.  In a December 2013 Order, the Court remanded the issue of an increased rating for right knee chondromalacia status post arthroscopy to the Board pursuant to the terms of a Joint Motion for Remand (JMR) and noted that the appeal as to the issue of an earlier effective date was dismissed.  

A review of the Virtual VA paperless claims file reveals documents that are either not pertinent to the present appeal or are duplicative of the evidence in the paper claims file.  There are no documents in the Veterans Benefits Management System (VBMS) paperless claims file.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.




REMAND

As noted above, the Veteran seeks an increased evaluation for right knee chondromalacia status post arthroscopy.  The most recent VA examination was conducted in April 2011; however, the Veteran's private treatment records contain an operative report referable to surgery conducted for chondromalacia patella from May 2011.  As the evidence of record suggest that there has been an increase in severity of the disability, the Board finds that an examination should be scheduled to determine the current severity of the right knee chondromalacia status post arthroscopy.  

Furthermore, the December 2013 JMR was based in part on the Board's failure to consider whether a higher rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 applicable to other knee impairment, including recurrent subluxation or lateral instability, and in part on the Board's failure to adequately discuss whether an examination during an active flare-up the right knee disability was necessary or, in the alternative, how its evaluation accounted for flare-ups.  Therefore, at the examination, the examiner should specifically ask the Veteran about symptoms during her flare-ups and estimate the additional functional limitation during the flare-up.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the severity of the right knee chondromalacia status post arthroscopy.  

The claims file and a copy of this Remand should be made available to the examiner for review, and all testing should be performed in this regard.

The examiner should elicit from the Veteran a complete medical history of her right knee.  

The examiner should perform full range of motion studies and testing on repetitive use of the right knee and comment on the functional limitations of the service-connected disability caused by pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.

The examiner must ask the Veteran how often she has flare-ups, how long they last, and how severe they are, and then estimate the additional functional limitation during a flare-up.  

The examiner should provide findings as to whether or the extent to which there is instability or subluxation of the right knee.  

The examiner should also provide findings as to whether or the extent to which there is cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  

The examiner must specifically make note of any scars that may be present on the right knee.  

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, that case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




